Citation Nr: 0329707	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  93-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1968 to January 1970, and from June 1972 to June 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
not submitted new and material evidence to warrant reopening 
a claim of entitlement to service connection for epilepsy and 
a psychiatric disorder.  In January 1992, the veteran filed a 
timely notice of disagreement.  The RO subsequently provided 
the veteran a statement of the case.  

In October 1992, the veteran perfected his appeal.  He 
withdrew his appeal regarding whether new and material 
evidence had been submitted to reopen his claim of service 
connection for epilepsy in January 1993.  In March 1993, the 
remaining issue of whether new and material evidence had been 
submitted to warrant reopening his claim for a psychiatric 
disorder was certified to the Board.

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1993; a transcript is of record.  

In November 1994, the Board remanded the matter to the RO for 
further development to include obtaining service medical, 
personnel, and administrative records; any and all pertinent 
private medical records not previously associated with the 
claims file; and a psychiatric examination.  The RO, in 
rating decisions dated in June 1996 and January 1999, 
continued to deny the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  In May 1999, 
the Board found that new and material evidence had been 
submitted to warrant reopening a claim of entitlement to 
service connection for a psychiatric disorder, and remanded 
the issue of service connection for a medical opinion as to 
the etiology of any psychiatric disorder currently affecting 
the veteran.  The RO obtained such an opinion in July 1999, 
and continued its denial of the veteran's claim in a 
supplemental statement of the case (SSOC) issued in November 
2000.  

The case was returned to the Board by the RO in September 
2001, and his representative then submitted Appellant's 
Brief, arguing for a grant of service connection.  


REMAND

In October 2002, the Board referred the case to a medical 
expert in the Veterans Health Administration (VHA) for an 
opinion as to whether the veteran has a psychiatric disorder 
which was incurred in or aggravated by his active military 
service.  The medical specialist returned an opinion noting 
that the veteran's relevant medical history and diagnosed him 
with post-traumatic dementia due to head trauma.  The 
physician expressed the opinion that the veteran's 
symptomatology was a "direct pathophysiological consequence 
of head trauma."  He stated, "While it is unusual that his 
deteriorating neuropsychiatric course appears to have gained 
momentum so many years (possibly as many as 15) after his 
severe head trauma, there is little question that he was 
experiencing seizures by the early 1980s," and noted that 
"the onset of a seizure disorder may have accelerated the 
veteran's neuropsychiatric decline."

The VHA expert concluded, in pertinent part, as follows:  
"It is my opinion that the veteran's mental disorder is 
Dementia Due to Head Trauma (DSM-IV 294.1)."  After 
describing the symptomatic indicators of that condition, and 
recounting the history over a period of three decades, the 
physician noted, "While it is unusual that his deteriorating 
psychiatric course appears to have gained momentum so many 
years (possibly as many as 15) after his severe head trauma, 
there is little question that he was experiencing seizures by 
the early 1980s."  He further indicated that anticonvulsive 
medications prescribed for the seizure disorder could have 
contributed to cognitive "slowing", and that, for that 
reason, the onset of the seizure disorder may have 
accelerated the veteran's neuropsychiatric decline.

In addition, the VHA expert stated the opinion that 
schizophrenia had not been correctly diagnosed at any time.  
He then summed up by opining that the veteran's Dementia Due 
to Head Trauma developed after service, stating, "While some 
of the features of the disorder were likely present before 
1980, it was not until the early 1980s that all the 
[requisite] criteria . . . were met.  For example, a decline 
in executive function, demonstrated by the veteran's 
inability to find employment, was not clearly manifest until 
then.  It is my opinion that the veteran's psychiatric 
disorder did not pre-exist service."

Although it thus appears that the VHA expert's opinion is 
against a finding that the veteran's diagnosed psychiatric 
disorder was incurred in or aggravated by service, since the 
opinion indicates that the condition resulted from the pre-
service head trauma and was first manifested post-service 
many years later, the Board is unable to proceed to a 
decision at this time, because of considerations of due 
process.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Upon review of the claims files, the Board notes that the 
VCAA was enacted into law shortly after the RO issued its 
SSOC in November 2000, and that a letter notifying the 
veteran of the impact of the VCAA and of the manner in which 
additional information and evidence may be sought has not 
been issued since that time.  Even though the veteran did, in 
response to the Board's letter providing him with a copy of 
the VHA expert's opinion, sign and return an attached 
statement to the effect that he had no further evidence or 
argument to present, the U.S. Court of Appeals for Veterans 
Claims has clearly held that such a communication with a 
claimant must address the specific respective 
responsibilities of the claimant and VA under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
Subsequently, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Federal Circuit invalidated the 30-day response 
period contained in new 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV v. Secretary, 
supra.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In light of the Federal Circuit decisions, and because the 
record reflects that the VARO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, the Board believes that the most appropriate 
action is to remand the appellant's case to the RO for 
further review.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio, 
Charles, supra; Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, as much as the Board regrets the additional delay, the 
case is REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) has been completed.

2.  After the veteran has had an adequate 
opportunity to respond to his VCAA notice, 
the RO should review all the evidence of 
record, including that which has been 
received since the most recent SSOC was 
issued, in November 2000.  In particular, the 
RO should specifically consider whether the 
evidence of record, to include the various VA 
examinations, the November 2002 VHA opinion, 
and any additional evidence which may be 
generated after VCAA notice to the appellant, 
is adequate to decide the issue on appeal, 
and, if so, render a decision.  The RO is 
free to undertake additional development, if 
deemed necessary as a result of this review.

3.  Once the foregoing has been completed, 
the RO should issue another SSOC.  If the 
RO's decision remains unfavorable, the 
veteran and his representative should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).









[NOTICE BELOW NOT ATTACHED TO DECISION]


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

